KLEINFELD, Circuit Judge,
concurring.
KLEINFELD, Circuit Judge.
Our affirmance is on a purely federal procedural ground. We do not reach the question of how Hershfeldt could be convicted of rape when Garcia solicited sex from him and Hershfeldt ceased any sex acts to which she objected whenever she told him to stop. Nor do we reach the question of whether it was error to deny him the opportunity to argue to the jury that, even if he was wrong about whether the woman who solicited him for sex consented to the sex they had, he was honestly and reasonably mistaken. The state courts, not this court, have the authority to decide these issues. The Anti-Terrorism and Effective Death Penalty Act prohibits us from considering Hershfeldt’s petition without proper exhaustion of his federal claims. We dismiss on the procedural ground of exhaustion, not on the merits.1

. See Slack v. McDaniel, 529 U.S. 473, 486-87, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000).